Citation Nr: 1527625	
Decision Date: 06/29/15    Archive Date: 07/09/15

DOCKET NO.  10-47 028A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial disability rating higher than 10 percent for a left eye disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel



INTRODUCTION

The Veteran served on active duty from October 1998 to February 1999.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in March 2010 by the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was last afforded a VA examination to assess the severity of his service-connected left eye disability in August 2012, approximately three years ago, and the latest eye treatment of record are private treatment records from 2008.  Significantly, no treatment records have been obtained since the Veteran was awarded service connection for his eye disability in 2010, at which time the Veteran became eligible to receive VA eye treatment free of charge, and a September 2012 VA headache examination indicates the existence of VA treatment records.  Accordingly, the case must be remanded in order to obtain these outstanding VA treatment records and a contemporaneous medical evaluation of the Veteran's current left eye visual acuity.  

Therefore, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records.

2.  Schedule the Veteran for a VA eye examination to be conducted by an appropriate medical professional.  The entire claims file, to include all electronic files, must be available to the examiner for review.

After reviewing the claims file and soliciting a history of the Veteran's left eye visual impairment and symptoms, the examiner is to conduct a comprehensive ophthalmological examination of the Veteran's left eye.

3.  Then, readjudicate the claim for an initial rating higher than 10 percent for a left eye disability.  If the full benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




